Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 8, line 2-3 of “such as stainless steel or Inconel” renders the claim indefinite. The recitation of “such as” renders the claim confusing and the scope unclear. See MPEP 2173.05 (d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation at least 40 micrometers, and the claim also recites at least 100 or 200 or 400 micrometers which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9-11, 13, 15-17, 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Xie (US 2012/0065074).
Xie teaches a cable for carrying electrical current in a coil of a magnet (para. 0002, 0079) comprising a stack of tape assemblies, each tape assembly comprising a high strength metal substrate layer, and an YBCO HTS layer (para. 0027, 0034), wherein the tape assemblies are stacked as a series of type 0 pairs such that the HTS layers of a type 0 pair face each other and the substrate layers of the type 0 pair are separated by the HTS layers (face to face configuration; fig. 13, para. 0066).
Regarding claim 3, Xie teaches this limitation (fig. 3).
Regarding claim 4, Xie teaches that the connection of the pairs (via copper layers) is a soldered connection (para. 0041).
Regarding claim 9-10, Xie teaches the Cu layer is 5 or 0 micrometers (para. 0036).
Regarding claim 13, Xie teaches a product as described above in claim 1. Additionally, Xie teaches a configuration wherein the substrate layers face one another (fig. 3, para. 0041).
Regarding claim 15, it appears that the cable of Xie is able to carry electrical current between joints with further cables absent a showing to the contrary.
Regarding claim 16, Xie teaches that the number of tape assemblies varies along the length of the cable (fig. 5, 6).
Regarding claim 17, Xie teaches each tape includes a silver layer adjacent the HTS layer (para. 0035).
Regarding claim 19, Xi teaches that the substrate comprises stainless steel (para. 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie.
Regarding claim 2, Xie teaches an internal layer of copper having a thickness of 5-150 micrometers, placed between the tape assembles (para. 0036). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Regarding claim 12, 14, Xie teaches a product as described above in claim 1. Additionally, Xie teaches the thickness of layer 18 of 50 micrometers and the figure that discloses that Cu layers 204 and 206 are at least twice the thickness of layer 18. Therefore, the thickness of the layer of copper appears to overlap with the range of more than 100 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Iwasa (US 10079092).
Xie teaches a product as described above in claim 1, but fails to teach the stacks of tape pairs are arranged side by side with thermally and electrically conductive segments between the stacks.
Iwasa, however, teaches a cable (abstract) wherein HTS tapes are wrapped with electrically conductive wrapper (subassembly wrapper meets limitation of conductive segment between the tapes, col. 4, lines 30-67).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the HTS tape stacks of Xie are wrapped with electrically conductive segments (between the stacks) in order to provide a configuration known in the art as taught by Iwasa. 

Claim 6-8, 20-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Iwasa (US 10079092) and Wilson (US 10930837).
Xie teaches a product as described above in claim 5, but fails to teach the thermally conductive segments contain channels for flow of cryogenic coolant (claim 6, 22) and the tape assemblies are incorporated in a copper matrix (claim 7) and wherein the tape assemblies are incorporated in a high strength structural jacket (claim 8, 20, 21).
Wilson, however, teaches an assembly (abstract) wherein a copper housing (meets limitation of a matrix or a jacket) comprises HTS tape stacks and a coolant channel (fig. 2, #11, 12, 13; col. 4, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a copper housing comprises HTS tape stacks of Xie and a coolant channel in order to provide a configuration known in the art as taught by Wilson.
Regarding claims 23-24, Wilson teaches a field coil comprising two or more constructions electrically connected at respective ends by a praying hands joint (col. 5, lines 10-45).
Regarding claim 26, Xie teaches that a copper lamination between tapes is replaced in the joint by a pair of HTS assemblies (para. 0068; fig. 15).
Regarding claim 27-28, Xie teaches that copper lamination can be bonded to or wrapped around the superconductor tape stack (para. 0039-0042). It would have been obvious to provide the lamination is continuous into the joint in order to impart strength to the joint.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Bromberg (US 2016/0049229).
Xie teaches a product as described above in claim 1, but fails to teach the width of the tape assemblies varies along the length of the cable.
Bromberg, however, teaches a superconductor torus wherein the superconductor tape tapes are narrower along the length of the cable (abstract, para. 0028, 0039).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor tapes of Xie narrower along the length of the cable in order to provide a configuration known in the art as taught by Bromberg.


Claim 25, 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Mangiarotti (“Design of Demountable…”).
Xie teaches a product as described above in claim 23, but fails to teach that the joint is a scarfed joint.
Mangiarotti, however, teaches superconductor field coils (title) wherein the joint is a scarfed joint (fig. 4-1(c)).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the field coil of Xie having a scarfed joint in order to provide a configuration known in the art as taught by Mangiarotti.
Regarding claim 27-28, Mangiarotti teaches that each pair of tape assemblies is terminated with a copper jointing piece (extension of metal jacket, fig. 4-1 (e), (f)).
Regarding claim 29, Mangiarotti teaches a fusion reactor comprising a plasma vessel and a set of field coils for generating the magnetic field (fig. 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735